Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markham et al (US 2012/0302063 A1).
With regards to claim 1, Markham discloses a glass wafer having a circular body (i.e., glass platter blank) depicted as having a thickness between upper and lower surfaces (i.e., first and second major surfaces and a thickness T defined therebetween), wherein a total thickness variation TTV across the glass sheet (i.e., TTV across the entire glass sheet) is less than or equal to about 2 microns (Markham: Figs. 7A-7B; para. [0033] and [0093]).
With regards to claim 4, Markham discloses a thickness of, for example, about 0.7 mm, which is squarely within the claimed range of equal to or less than about 4 mm (Markham: para. [0053]).
With regards to claim 5, Markham discloses a thickness of, for example, about 0.7 mm, which is squarely within the claimed range of equal to or less than about 2 mm (Markham: para. [0053]).
With regards to claim 6, Markham discloses a thickness of, for example, about 0.7 mm, which is the exact endpoint of the claimed range of equal to or less than about 4 mm (Markham: para. [0053]).

With regards to claim 9, since the entire glass wafer of Markham has a TTV of less than about 2 microns, any measurement interval will have a TTV of less than about 2 microns (Markham: para. [0093])). Therefore, an MSIR from a 25 mm interval moved in 5 mm increments will also be less than about 2 microns.
With regards to claim 10, the glass wafer of Markham has a surface roughness of, for example, 2.5 Angstroms, which is squarely within the range of less than about 0.50 nm (Markham: para. [0059]). It is noted that surface roughness as conventionally known in the art is an average surface roughness Ra.
With regards to claim 11, the glass wafer of Markham has a surface roughness of, for example, 2.5 Angstroms, which is squarely within the range of less than about 0.25 nm (Markham: para. [0059]). It is noted that surface roughness as conventionally known in the art is an average surface roughness Ra.
With regards to claim 12, the blank is depicted as a disk (Markham: Fig. 7A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7, 13-15, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markham et al as applied to claim 1 above.
With regards to claim 2, Markham discloses a glass wafer as applied to claim 1 above having a TTV of less than or equal to about 2 microns, which overlaps the claimed range of less than or equal to 
With regards to claim 3, Markham discloses a glass wafer as applied to claim 1 above having a TTV of less than or equal to about 2 microns, which overlaps the claimed range of less than or equal to about 0.25 microns. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 7, Markham discloses a thickness of not more than about 0.4 mm, which overlaps the claimed range of less than about 0.3 mm (due to the presence of the term “about” in both the disclosure of Markham and the present claim). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 13, the process of Markham may be scaled to an outer diameter of up to 450 mm (Markham: para. [0019]). The range of up to 450 mm overlaps the claimed range of less than about 100 mm, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 14, the process of Markham may be scaled to an outer diameter of up to 450 mm (Markham: para. [0019]). The range of up to 450 mm overlaps the claimed range of less than about 98 mm, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 15, it is submitted that the blank of Markham is suitable for the formation of a hard disk drive (i.e., a hard disk drive platter). It is noted that a hard disk drive platter is a blank disk of material, which is the same structure disclosed by Markham (see above discussion).
With regards to claim 17, the glass blank of Markham is formed from a composition comprising, in mole percent, 58-72% SiO2, 9-17% Al2O3, 2-12% B2O3, 0-7% MgO, 0-3% CaO, and no (i.e., 0%), SrO, BaO, or ZnO (Markham: para. [0050]). Every component disclosed in Markham aside from SiO2 has a proportion squarely within the respective claimed range. The amount of SiO2 in Markham overlaps the 
With regards to claims 18-20, the glass composition of Markham is substantially identical to that of the claimed invention. A composition and its properties are inseparable. Therefore, the glass composition of Markham must exhibit the same material properties as the claimed invention, including an annealing point of greater than about 785 degrees Celsius, an annealing point of greater than about 795 degrees Celsius, and a viscosity of about 35,000 poise at a temperature of equal to or less than about 1340 degrees Celsius.

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Markham et al as applied to claim 1 above, and further in view of Dockerty (US 3,338,696 A).
	With regards to claim 16, Markham discloses a glass wafer as applied to claim 1 above. However, Markham is not explicit as to the wafer comprising two or more layers of glass.
	Dockerty evidences that glass wafers made of two separate layers are well-known in the art (Dockerty: col. 1, lines 45-60). Dockerty teaches flowing two separate glass layers together results in a product having improved thickness uniformity (Dockerty: col. 1, lines 60-66). Furthermore, use of two separate glass layers results in outside surfaces which are untouched by a forming device, thereby further reducing deformation (Dockerty: col. 5, lines 66-75). Markham and Dockerty are analogous art in that they are related to the same field of endeavor of reducing thickness variation in glass articles. A person of ordinary skill in the art would have found it obvious to have selected two glass layers for the glass wafer of Markham, in order to further reduce thickness variation and deformation, as taught by Dockerty (Dockerty: col. 1, lines 45-66; col. 5, lines 66-75).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783